Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

With respect to citation numbers 4 and 6 listed in the foreign patent document section of the IDS filed on 1/26/2021, the references (JP 2007-283199 A and JP 2012-205989 A) were not considered since full copies of the original patents were not provided.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
a window equipped with a transparent material, an ion-exchange resin supply port and discharge port are installed in the side wall of the anion exchange tank and the cation exchange tank recited on lines 16-18 of claim 1;
an equipment in the form of a manhole that enables entry and exit of a person in the side wall of the anion exchange tank and the cation exchange tank and in end plate portions is provided at the top and bottom of the anion exchange tank and the cation exchange tank, the ion-exchange resin supply port and discharge port are provided separately from the equipment recited on lines 19-23 of claim 1 and claim 22.  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
“water collection/distribution pipe” recited on line 42 of claim 1 and line 3 of claim 17; 
“plurality of water collection/distribution pipes” recited on line 2 of claims 13 and 15.
It is suggested that “has” be changed to –is a pipe having—on lines 9 and 13 of paragraph 14 of the specification to obviate the above objection.

Claims 1 and 21 are objected to because of the following informalities:  
On line 43 of claim 1, it is suggested that “the flat plate” be changed to –at least one of the flat plates--;
On line 2 of claim 21, it is suggested that “a cation exchange tank” be changed to –the cation exchange tank--;
On line 3 of claim 21, it is suggested that “an ion-exchange resin” be changed to –the cation-exchange resin.  
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to lines 1-2 of claims 13 and 15, it is unclear as to how “a plurality of water collection/distribution pipes” relate to the “a water collection/distribution pipe” recited on line 42 of claim 1. It is suggested that “comprising” be changed to –wherein the water collection/distribution pipe comprises—on line 1 of claims 13 and 15.
	With respect to line 3 of claim 17, it is unclear as to how “a water collection/distribution pipe” relates to that recited on line 42 of claim 1. It is suggested that “comprising” be changed to –wherein the water collection/distribution pipe comprises—on line 3 of claim 17.

	Withdrawn Objections and Rejections
	The objection to the drawings has been withdrawn in view of the changes made to FIGS. 1 and 6 included in the replacement drawings filed on 1/26/2021.
	The objections to the disclosure have been withdrawn in view of the amendments to paragraphs 28, 32, and 35 of the specification filed on 1/26/2021.
	The rejection under 35 U.S.C. 112(b) has been withdrawn in view of the amendment to lines 37-40 of claim 1 filed on 1/28/2021.
	The rejections under 35 U.S.C. 103 based upon Fukui et al, Shigeki, Wohlers, Stickney, and Schonfeld have been withdrawn in view of applicant’s amendments to claim 1 filed on 1/26/2021.

Claims 13, 15, and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

	Reasons for Allowance
	Fukui et al (JP 2012-205993 A) in view of Shigeki (JP 2016-02540 A), Japan Organo Co; (JP 2000-157860A), Council (US 4,178,249), and Tiggelbeck et al (US 5,068,029) are considered the closest prior art, however, the references fail to teach or suggest equipment that enables entry and exit of a person in end plate portions provided at the top and bottom of the anion exchange tank and the cation exchange tank as recited in instant claim 1. 
	It is noted that the limitation “equipment that enables entry and exit of a person” invokes the constraints under 35 U.S.C. 112(f) and corresponds to the structure of a manhole as disclosed in paragraph 52 of the instant specification.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773